DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 09/06/2020 for application number 17/022,124.
2.    	Claims 1-20 are presented for examination. Claims 1 and 20 are independent claims.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhall et al. (U.S. Pub 2014/0129579) hereinafter Bramhall and further in view of Hymes (U.S. Pub 2005/0191963).

Regarding claim 1, Bramhall teaches, an information processing apparatus comprising a processor (Bramhall; fig. 11; computing device 1100 includes a processor 1102; paragraph 68) configured to show, to a first person among a plurality of persons who make speeches and actions via a network (Bramhall; match component provide phone number or similar communication to facilitate communication between individual A and individual B upon match established and both individual A and individual B conduct initial communication via telephone conversations before meet physical meet (individual A and individual B as first person and second person who speeches each other first and as actions meet physical); paragraph 41).
Bramhall does not teach expressly,
a degree of progress of a relationship between a second person and a third person, the degree of progress being based on speeches and actions between the second person and the third person, the second person matching the first person, the third person matching the second person
However, Hymes teaches,
a degree of progress of a relationship between a second person and a third person, the degree of progress being based on speeches and actions between the second person and the third person, the second person matching the first person, the third person matching the second person (Hymes; as two persons communicate each other as first person receives a message from third person and when first person consider sending a response to the message received, that considered as match is made as first person (as another person who considered as second person show any interest with the third person when person responsive to the message); paragraphs 88-91)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hymes’s technique of two persons communicates and response back when match to modify perform conversations using telephone before meet of Bramhall. The motivation for doing so would have been to enable user to develop relationship when both person express mutual attraction using telecommunication method to prevent embarrassment and save time.

Regarding claim 3, Bramhall and Hymes teaches all of the claim 1. Hymes further teaches,
wherein the speeches and actions between the second person and the third person comprise conversations between the second person and the third person via the network (Hymes; as two persons communicate each other as first person receives a message from third person and when first person consider sending a response to the message received, that considered as match is made (as first person (as another person who considered as second person show any interest with the third person when person responsive to the message); paragraphs 88-91).

Regarding claim 5, Bramhall and Hymes teaches all of the claim 1. Hymes further teaches,
wherein the processor is configured to show, to the first person, a degree of opportunity of conversations between the second person and the third person (Hymes; first user received a message from third user and second user (received an opportunity to response if first user desire) and first user communicate with users; paragraphs 88-91)

Regarding claim 7, Bramhall and Hymes teaches all of the claim 3. Hymes further teaches,
wherein the processor is configured to show, to the first person, a degree of opportunity of conversations between the second person and the third person (Hymes; first user received a message from third user and second user (received an opportunity to response if first user desire) and first user communicate with users; paragraphs 88-91)

Regarding claim 13, Bramhall and Hymes teaches all of the claim 1. Bramhall further teaches,
wherein the speeches and actions between the second person and the third person comprise an action involving the second person and the third person, the action being presumed based on a conversation between the second person and the third person via the network (Bramhall; match component provide phone number or similar communication to facilitate communication between individual A and individual B upon match established and both individual A and individual B conduct initial communication via telephone conversations before meet physical meet (individual A and individual B as first person and second person who speeches each other first and presume as actions to meet physical in-person); paragraph 41)

Regarding claim 15, Bramhall and Hymes teaches all of the claim 13. Bramhall further teaches,
wherein the action involving the second person and the third person comprises meeting of the second person and the third person (Bramhall; match component provide phone number or similar communication to facilitate communication between individual A and individual B upon match established and both individual A and individual B conduct initial communication via telephone conversations before meet physical meet (individual A and individual B as second person and third person who speeches each other first and presume as actions to meet physical in-person); paragraph 41)

Regarding claim 17, Bramhall and  Hymes all of the claim 1. Hymes further teaches,
wherein the processor is configured to show, to the first person, candidates for a desirable speech or action to be selected by the first person, the candidates being determined based on the degree of progress of the relationship between the second person and the third person (Hymes; as two persons communicate each other as first person receives a message from third person and when first person consider sending a response to the message received, that considered as match is made as first person (as another person who considered as second person show any interest with the third person when person responsive to the message therefore the relationship determined between the second and third person); paragraphs 88-91)

Claim 20 is a non-transitory computer readable medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Bramhall and Hymes teaches, storing (Bramhall; fig. 11; instructions that are stored in a memory 1104; paragraph 68) an information processing program causing a computer to execute a process comprising 


Claims 12, 4, 6, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhall et al. (U.S. Pub 2014/0129579) hereinafter Bramhall and further in view of Hymes (U.S. Pub 2005/0191963) as applied to claim 1 above, and further in view of Mattox et al. (U.S. Pub 2014/0245462) hereinafter Mattox.

Regarding claim 2, Bramhall and Hymes teaches all of the claim 1. Bramhall and Hymes do not teach expressly,
wherein the processor is configured to conceal, from the first person, personal information and privacy information of the second person and personal information and privacy information of the third person in information containing the degree of progress of the relationship between the second person and the third person
However, Mattox teaches,
wherein the processor is configured to conceal, from the first person, personal information and privacy information of the second person and personal information and privacy information of the third person in information containing the degree of progress of the relationship between the second person and the third person (Mattox; provide privacy settings that control what information allowing for other user to access based on the user relationship (user control who access the information therefore information of second and third users hidden from first user as both user control and set the privacy settings); paragraph 25).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Mattox’s technique of provide privacy setting to prevent other users to access information to modify perform conversations using telephone before meet, and two persons communicates and response back when match of Bramhall and Hymes. The motivation for doing so would have been to efficiently protect private information from other user to access to improve user interface to secure information. 

Regarding claim 4, Bramhall, Hymes and Mattox teaches all of the claim 2. Hymes further teaches,
wherein the speeches and actions between the second person and the third person comprise conversations between the second person and the third person via the network (Hymes; as two persons communicate each other as first person receives a message from third person and when first person consider sending a response to the message received, that considered as match is made (as first person (as another person who considered as second person show any interest with the third person when person responsive to the message); paragraphs 88-91)

Regarding claim 6, Bramhall, Hymes and Mattox teaches all of the claim 2. Hymes further teaches,
wherein the processor is configured to show, to the first person, a degree of opportunity of conversations between the second person and the third person (Hymes; first user received a message from third user and second user (received an opportunity to response if first user desire) and first user communicate with users; paragraphs 88-91)

Regarding claim 8, Bramhall, Hymes and Mattox teaches all of the claim 4. Hymes further teaches,
wherein the processor is configured to show, to the first person, a degree of opportunity of conversations between the second person and the third person (Hymes; first user received a message from third user and second user (received an opportunity to response if first user desire) and first user communicate with users; paragraphs 88-91)

Regarding claim 14, Bramhall, Hymes and Mattox all of the claim 2. Bramhall further teaches,
wherein the speeches and actions between the second person and the third person comprise an action involving the second person and the third person, the action being presumed based on a conversation between the second person and the third person via the network (Bramhall; match component provide phone number or similar communication to facilitate communication between individual A and individual B upon match established and both individual A and individual B conduct initial communication via telephone conversations before meet physical meet (individual A and individual B as first person and second person who speeches each other first and presume as actions to meet physical in-person); paragraph 41)

Regarding claim 16, Bramhall, Hymes and Mattox all of the claim 14. Bramhall further teaches,
wherein the action involving the second person and the third person comprises meeting of the second person and the third person (Bramhall; match component provide phone number or similar communication to facilitate communication between individual A and individual B upon match established and both individual A and individual B conduct initial communication via telephone conversations before meet physical meet (individual A and individual B as second person and third person who speeches each other first and presume as actions to meet physical in-person); paragraph 41)

Regarding claim 18, Bramhall, Hymes and Mattox all of the claim 2. Bramhall further teaches,
wherein the processor is configured to show, to the first person, candidates for a desirable speech or action to be selected by the first person, the candidates being determined based on the degree of progress of the relationship between the second person and the third person (Hymes; as two persons communicate each other as first person receives a message from third person and when first person consider sending a response to the message received, that considered as match is made as first person (as another person who considered as second person show any interest with the third person when person responsive to the message therefore the relationship determined between the second and third person); paragraphs 88-91)



Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhall et al. (U.S. Pub 2014/0129579) hereinafter Bramhall and further in view of Hymes (U.S. Pub 2005/0191963) as applied to claims 5 and 7 above, and further in view of Valeski (U.S. Pub 2010/0325113).

Regarding claim 9, Bramhall and Hymes teaches all of the claim 5. Bramhall and Hymes do not teach expressly,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations
However, Valeski teaches,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations (Valeski; frequency of the conversations between first user and selected identifier (second user) as attribute corresponding to the frequency of exchange conversation; paragraph 143, further communication between two users includes instant messages, e-mail messages, and cellular telephone calls; paragraph 41).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Valeski’s technique of providing frequency of exchange of conversation between two users to modify perform conversations using telephone before meet, and two persons communicates and response back when match of Bramhall and Hymes. The motivation for doing so would have been to efficiently manage quickly and easily user to find frequency of call management. 

Regarding claim 11, Bramhall and Hymes teaches all of the claim 7. Bramhall and Hymes do not teach expressly,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations
However, Valeski teaches,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations (Valeski; frequency of the conversations between first user and selected identifier (second user) as attribute corresponding to the frequency of exchange conversation; paragraph 143, further communication between two users includes instant messages, e-mail messages, and cellular telephone calls; paragraph 41).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Valeski’s technique of providing frequency of exchange of conversation between two users to modify perform conversations using telephone before meet, and two persons communicates and response back when match of Bramhall and Hymes. The motivation for doing so would have been to efficiently manage quickly and easily user to find frequency of call management. 


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhall et al. (U.S. Pub 2014/0129579) hereinafter Bramhall and further in view of Hymes (U.S. Pub 2005/0191963) and further in view of Mattox et al. (U.S. Pub 2014/0245462) hereinafter Mattox as applied to claims 6 and 8 above, and further in view of Valeski (U.S. Pub 2010/0325113).

Regarding claim 10, Bramhall, Hymes and Mattox teaches all of the claim 6. Bramhall, Hymes and Mattox do not teach expressly,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations
However, Valeski teaches,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations (Valeski; frequency of the conversations between first user and selected identifier (second user) as attribute corresponding to the frequency of exchange conversation; paragraph 143, further communication between two users includes instant messages, e-mail messages, and cellular telephone calls; paragraph 41).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Valeski’s technique of providing frequency of exchange of conversation between two users to modify perform conversations using telephone before meet, and two persons communicates and response back when match, and provide privacy setting to prevent other users to access information of Bramhall, Hymes and Mattox. The motivation for doing so would have been to efficiently protect private information from other user to access to improve user interface to secure information. 

Regarding claim 12, Bramhall, Hymes and Mattox teaches all of the claim 8. Bramhall, Hymes and Mattox do not teach expressly,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations
However, Valeski teaches,
wherein the degree of opportunity of the conversations between the second person and the third person comprises at least one of a count of the conversations between the second person and the third person, a frequency of the conversations between the second person and the third person, or a count of the third persons involved in the conversations (Valeski; frequency of the conversations between first user and selected identifier (second user) as attribute corresponding to the frequency of exchange conversation; paragraph 143, further communication between two users includes instant messages, e-mail messages, and cellular telephone calls; paragraph 41).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Valeski’s technique of providing frequency of exchange of conversation between two users to modify perform conversations using telephone before meet, and two persons communicates and response back when match, and provide privacy setting to prevent other users to access information of Bramhall, Hymes and Mattox. The motivation for doing so would have been to efficiently protect private information from other user to access to improve user interface to secure information. 



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bramhall et al. (U.S. Pub 2014/0129579) hereinafter Bramhall and further in view of Hymes (U.S. Pub 2005/0191963) as applied to claim 17 above, and further in view of Weiss et al. (U.S. Pub 2006/0059130) hereinafter Weiss.

Regarding claim 19, Bramhall and Hymes teaches all of the claim 17. Bramhall and Hymes do not teach expressly,
wherein the processor is configured to rearrange the candidates in desirable order
However, Weiss teaches,
wherein the processor is configured to rearrange the candidates in desirable order (Weiss; online dating manager (ODM) identify candidates based on the personality and relationship compatibility and user to rate candidates and based on the feedback received from user online dating manager re-rank potential candidates and then present re-ranked results to the user; paragraph 32).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Weiss’s technique of present re-ranked candidates results to user based on the feedback to modify perform conversations using telephone before meet, and two persons communicates and response back when match of Bramhall and Hymes. The motivation for doing so would have been to enable user to quickly acquired the best results of list of candidates in ascending order to save time. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Smilowitz et al. (US Pub 2008/0010598 A1) teaches user to communicate with other users in real-time after matched ([0071; fig. 3]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143